Case 1:18-cv-01216-PLM-PJG ECF No. 133 filed 10/14/20 PageID.1429 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

HORACE W. CRUMP, #236528,                 )
          Plaintiff,                      )
                                          )      No. 1:18-cv-1216
-V-                                       )
                                          )      HONORABLE PAUL L. MALONEY
RICKEY COLEMAN, D.O., et al.,             )
           Defendants.                    )
                                          )
                                         ORDER

      This is a prison conditions case brought by state prisoner Horace Crump. The matter

is now before the Court on Crump’s motion for reconsideration (ECF No. 111) and his

objections to a Report and Recommendation (“R&R”) issued by Magistrate Judge Philip J.

Green (R&R ECF No. 120; Objections ECF Nos. 125, 131). Defendants have responded to

Crump’s objections (ECF Nos. 130, 132). For the reasons to be stated, the Court will deny

Crump’s motion for reconsideration, overrule his objections, and adopt the R&R as the

opinion of the Court.

I.     Motion for Reconsideration

      Crump seeks reconsideration of this Court’s February 28, 2020 Order (ECF No. 110)

adopting a previous R&R from Magistrate Judge Green.

      A motion for reconsideration may be granted when the moving party demonstrates a

“palpable defect” by which the Court and parties have been misled and a showing that a

different disposition of the case must result from the correction of the mistake. W.D. Mich.

LCivR 7.4(a). The decision to grant or deny a motion for reconsideration under this Local
Case 1:18-cv-01216-PLM-PJG ECF No. 133 filed 10/14/20 PageID.1430 Page 2 of 5




Rule is within the district court’s discretion. See Evanston Ins. Co. v. Cogswell Props., LLC,

683 F.3d 694, 681 (6th Cir. 2012) (citation omitted).

       A motion for reconsideration is not an opportunity to present new arguments that

could have been presented before the court issued its ruling, but an opportunity for the court

to reconsider those arguments already presented. Sault Ste. Marie Tribe of Chippewa

Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998); see Evanston Ins., 683 F.3d at 692

(reviewing the district court’s application of the palpable defect standard and upholding the

denial of the motion for reconsideration because the arguments advanced in the motion were

not raised during the prior proceedings). Neither is a motion for reconsideration a second

opportunity for a party to present “new explanations, legal theories, or proofs.” Jinks v.

AlliedSignal, Inc., 250 F.3d 381, 385 (6th Cir. 2001).

       Crump’s motion for reconsideration takes issue with the Court’s characterization of

his claim as one of “disagreement” with his medical providers. Crump argues that he

“informed” prison officials that his treatment plan was ineffective and “asked” for different

treatment. This change in verbiage, Crump asserts, requires a different disposition of the

motion. The Court disagrees: the core of Crump’s claim is that he disagreed with the

treatment plan Defendants provided. The fact that he disagreed by informing and asking

them for a different treatment plan does not change the core of his claim. There is no

palpable error in the Court’s February 28, 2020 ruling, so the motion for reconsideration

will be denied.




                                              2
Case 1:18-cv-01216-PLM-PJG ECF No. 133 filed 10/14/20 PageID.1431 Page 3 of 5




II.    Objections to ECF No. 120

       a. Legal Framework

       With respect to a dispositive motion, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding that the

district court need not provide de novo review where the objections are frivolous, conclusive,

or too general because the burden is on the parties to “pinpoint those portions of the

magistrate’s report that the district court must specifically consider”). Failure to file an

objection results in a waiver of the issue and the issue cannot be appealed. United States v.

Sullivan, 431 F.3d 976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155

(1985) (upholding the Sixth Circuit’s practice). The district court judge may accept, reject, or

modify, in whole or in part, the findings and recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       b. Analysis: Doctor Defendants

       Crump’s first objection concerns Defendants Rickey Coleman, D.O., and Scott

Holmes, M.D. (the “Doctor Defendants”) (ECF No. 125). In this filing, he brings three main

objections.

                                                3
Case 1:18-cv-01216-PLM-PJG ECF No. 133 filed 10/14/20 PageID.1432 Page 4 of 5




       First, Crump argues that Magistrate Judge Green failed to take all inferences in his

favor as “required by” Fed. R. Civ. P. 56. However, Crump has misstated the standard for

summary judgment. At the summary judgment stage, the Court must evaluate the evidence

as it exists: “the nonmoving party cannot rest on its pleadings, but must present significant

probative evidence in support of the complaint to defeat the motion for summary judgment.”

Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir. 1995). This objection is incorrect as a

matter of law, and it will be overruled.

       Next, Crump reiterates the argument presented in his motion for reconsideration:

that he did more than merely disagree with his providers because he affirmatively sought

different treatment. However, as the R&R makes clear, disagreement with a treatment plan

does not give rise to a constitutional claim. Rather, a plaintiff must demonstrate that medical

professionals were deliberately indifferent to his medical needs. Crump has failed to make

that showing, and nothing in this objection changes that conclusion. This objection will be

overruled.

       Crump’s third objection argues that the R&R erred by concluding that Dr. Holmes

did not retaliate against him. However, most of this objection fails to identify errors in the

R&R’s analysis; instead, Crump quotes from the R&R and reiterates his disagreement. There

is only one specific objection: Crump argues that Dr. Holmes’ failure to evaluate him on

May 13, 2018 constituted deliberate indifference. However, on that date, Crump was

examined by a Physician’s Assistant and a Registered Nurse, and Dr. Holmes reviewed

Crump’s records the next day. The fact that Crump did not receive treatment from the care

provider of his choice does not render his care deficient. This objection will be overruled.

                                              4
Case 1:18-cv-01216-PLM-PJG ECF No. 133 filed 10/14/20 PageID.1433 Page 5 of 5




       c. Analysis: MDOC Defendants

       Crump’s second objection concerns MDOC Defendants Douglas Cook, Michael

Schafer, Randy Rewerts, and Kelly Steven (ECF No. 131). This objection focuses on the

same issue as his first objection regarding the Doctor Defendants: that Magistrate Judge

Green failed to take all inferences in his favor as the nonmoving party. As explained above,

this is not the standard of review on a motion for summary judgment. This objection will be

overruled.

III.   Conclusion

       For the forgoing reasons,

       IT IS ORDERED that Plaintiff’s motion for reconsideration (ECF No. 111) is

DENIED.

       IT IS FURTHER ORDERED that the July 17, 2020 R&R (ECF No. 120) is

ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s objections (ECF No. 125, 131) is

OVERRULED.

       IT IS FURTHER ORDERED that Defendants’ motions for summary judgment

(ECF Nos. 67, 80, 85) are GRANTED in part and DENIED in part as outlined in the R&R.

       Judgment to follow.

       IT IS SO ORDERED.

Date: October 14, 2020                                  /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge



                                             5
